Citation Nr: 0632735	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for 
diabetes mellitus.  

In a VA Form 9 submitted in February 2004, the veteran 
requested that he be scheduled for a hearing before a 
Veterans Law Judge.  In correspondence dated in March 2004, 
however, the veteran withdrew his hearing request. 


FINDINGS OF FACT

1.  An unappealed July 1977 rating decision denied service 
connection for diabetes mellitus on the basis that this 
condition was not shown in service or until many years after 
service.  

2.  An unappealed April 1981 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus on the basis of new and 
material evidence. 

3.  The evidence received since the April 1981 rating 
decision includes a medical opinion that the veteran's has 
type 2 diabetes mellitus, which is included in the list of 
presumptive diseases due to exposure to herbicides.  

4.  Three VA physicians reviewed the claims file and 
concluded that the veteran has type 1 diabetes mellitus, 
which has not been medically linked to service. 



CONCLUSIONS OF LAW

1.  An April 1981 rating decision which found that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the April 1981 
rating decision is new and material, and the claim for 
service connection for diabetes mellitus has been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. § 1110, 1116, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus.  In the interest of clarity, the Board will 
initially discuss whether the issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

A May 2001 letter by the RO fully satisfies the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  This letter informed the veteran that additional 
information or evidence was needed to support his claim for 
service connection for diabetes mellitus, and asked him to 
send the information or evidence to VA.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This letter was also sent prior to the initial 
adjudication of his claim by the RO in September 2002.

The Board notes that the November 2004 letter did not notify 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
was eventually granted for diabetes mellitus.  However, since 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also notes that the May 2001 letter only notified 
the veteran of the information necessary to prove his 
underlying service-connection claim without notifying him of 
the information required to reopen his claim on the basis of 
new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, because the Board is reopening his claim 
and deciding it on the merits, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1994).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
afforded three VA examinations to determine whether he has 
type 1 or type 2 diabetes, which is the central issue in this 
case.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.



II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
diabetes mellitus.  However, an unappealed April 1981 rating 
decision found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus. Thus, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim.  

For the reasons set forth below, the Board finds that such 
evidence has been submitted to reopen this claim.  However, 
since the veteran has been diagnosed with type I diabetes 
mellitus, which is not included in the list of presumptive 
diseases for veteran's exposed to herbicides, service 
connection for diabetes mellitus remains denied.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
diabetes mellitus will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (2003).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R.           § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) 

The RO initially denied service connection for diabetes 
mellitus in an unappealed July 1977 rating decision.  The 
relevant evidence at the time of that decision included the 
veteran's service medical records, a VA hospitalization 
report dated in 
February 1977, and a VA examination report dated in May 1977.  
These records showed that the veteran was first diagnosed 
with diabetes mellitus in February 1977, approximately eight 
years after his separation from active duty.  

In February 1981, the veteran attempted to reopen his claim 
of entitlement to service connection for diabetes mellitus on 
the basis of new and material evidence.  However, additional 
VA outpatient treatment records showing treatment for 
diabetes did not include a medical opinion relating this 
condition to service.  Therefore, an April 1981 rating 
decision declined to reopen the veteran's claim.  

The veteran was notified of the April 1981 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the April 1981 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In January 2001, the veteran attempted to reopen his claim 
for service connection for diabetes mellitus on the basis of 
new and material evidence.  The RO issued a rating decision 
in September 2002 in which it denied the veteran's claim on 
the merits.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal regardless of 
the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

The Board also notes that the veteran has presented a new 
theory of service connection, claiming that his diabetes 
mellitus is related to exposure to herbicides in Vietnam.  
The Board notes that a new etiological theory of entitlement 
does not amount to a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Therefore, the Board must determine whether 
new and material evidence has been submitted to reopen the 
claim for service connection for diabetes mellitus since the 
RO's April 1981 final decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
April 1981 rating decision.  Since that decision, a VA 
examiner in September 2002 stated that the veteran has type 2 
diabetes mellitus, which should be service connected because 
it is included in the list of presumptive diseases for 
veteran's exposed to herbicides in Vietnam. 

The Board finds that this medical opinion is new and material 
because it was not associated with the claims file at the 
time of the April 1981 rating decision and indicates that the 
veteran has type 2 diabetes mellitus.  See Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim of entitlement to service connection 
for diabetes mellitus is reopened.


III.  Merits of the Claim

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the veteran has been notified of the applicable 
laws and regulations pertaining to his underlying service-
connection claim.  The veteran has also been afforded the 
opportunity to present evidence and argument on the 
underlying issue of service connection.  The RO also 
adjudicated the claims on the merits following a de novo 
review of the records.  Under these circumstances, the Board 
may proceed to adjudicate this claim on the merits without 
prejudice to the veteran.

After reviewing the evidence of record, however, the Board 
finds that the veteran does not have type 2 diabetes.  
Instead, the medical evidence shows that he has type 1 
diabetes mellitus, which is not included in the list of 
presumptive diseases for veterans exposed to herbicides.  In 
addition, the veteran's type 1 diabetes mellitus was not 
diagnosed during the one-year presumptive period after 
service and has not been medically linked to service.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus.

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam era.  Therefore, the central 
issue in this case is whether the veteran's diabetes mellitus 
is considered type 1 or type 2.  This distinction is crucial, 
because type 2 is included in the list of presumptive 
diseases associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era, while type 1 is 
not.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R.  §§ 3.307(d), 
3.309(e).  

The Board finds that the veteran has type 1 diabetes, for 
which the presumption concerning exposure to herbicides does 
not apply.  The veteran was first diagnosed with diabetes in 
February 1977, at which time he was hospitalized by VA for 
ketosis-prone diabetes mellitus.  The veteran continued to be 
treated with insulin by various VA and private physicians.  
However, none of these reports identifies the veteran's 
diabetes as either type 1 or type 2. 

As a result, the veteran was afforded a VA examination in 
April 2002 to determine whether his diabetes was type 1 or 
type 2.  At that time, the examiner reviewed the claims file 
and examined the veteran.  The examiner then concluded that 
the veteran has type 1 diabetes (ketosis-prone diabetes).  In 
rendering his opinion, the examiner noted that testing in 
1997 showed a zero value of C peptide, which he explained was 
absolutely diagnostic of type 1 diabetes.  However, the 
examiner also noted that an Islet Cell antibody test was 
negative, but cautioned that such testing was less accurate 
(80 percent) than C-peptide testing.  An endocrinologist was 
therefore consulted.  The endocrinologist reviewed the claims 
file and explained that, with a C peptide at zero and a 
negative Islet Cell Antibody test, the diagnosis was type 1 
diabetes. 

However, a VA physician's assistant came to a different 
conclusion in September 2002 (the report was apparently 
reviewed by an examiner).  Based on his review of the claims 
file, the physician's assistant opined that the veteran has 
type 2 diabetes and should be service connection for this 
condition on a presumptive basis secondary to Agent Orange 
exposure.  The physician's assistant explained that C peptide 
results at zero and a negative Islet cell antibody test 
appear to present conflicting data.  According to Current 
Therapy 2001, the C peptide test must be performed within a 
few weeks of diagnosis of diabetes in order to be accurate.  
The physician's assistant then cited the following quote from 
an article published in Postgraduate Medicine:

Elevation of blood glucose levels is first observed 
in the post-prandial setting, . . .first-phase, 
insulin secretion, the earliest islet cell defect 
demonstrated in patients with type 2 diabetes.  As 
the disease progresses, manifested by further islet 
cell dysfunction, blood glucose elevations also 
occur in the fasting state. . . In some patients 
with type 2 diabetes, a greater degree of 
pancreatic failure is the primary cause of 
hyperglycemia. . . Such patients usually do not 
have the classic coexisting features of obesity and 
hypertension, and, in fact, may be lean.

Based on the conflicting evidence, another VA examiner 
reviewed the claims file in November 2003 and confirmed that 
the veteran has type 1 diabetes.  The examiner disagreed with 
the diagnosis of type 2 diabetes provided by the physician's 
assistant.  In particular, the examiner took exception with 
that part of the physician's assistant's opinion which stated 
that some type 2 diabetics present with great pancreatic 
failure as the primary cause of diabetes.  The examiner 
pointed out that the pancreatic failure of a type 2 diabetic 
rarely progresses to the point of having no C peptide 
production, and that it is the cause of the hyperglycemia 
that is at issue. The examiner then provided the following 
opinion:

In Type 1 diabetes, the pancreas will fail and C 
peptide production will stop entirely after 2-3 
years.  In type 2 diabetics, the C peptide 
production will continue and it is their intrinsic 
insulin resistance, which causes the hyperglycemia.  
The veteran in question has no C peptide, has never 
been on oral hypoglycemic and his disease has 
progressed to the point of being a brittle insulin 
dependent diabetic.  It is therefore at least as 
likely as not that the veteran has always had late 
onset of Type I diabetes.  I agree with the 
Endocrinologist's opinion from 1997 in that the 
course of his disease and all laboratory 
evaluations have all consistently pointed to the 
veteran's diagnosis of Type 1 diabetes.  

In light of the foregoing medical evidence, the Board finds 
that the veteran has type 1 diabetes, for which service 
connection on a presumptive basis is not warranted.  The 
Board notes that three physicians, including an 
endocrinologist, concluded that the veteran has type 1 
diabetes.  The Board places significant probative value on 
these opinions, as they were based on a review of the claims 
file and supported by sound rationale.  The Board notes that 
the most recent opinion is also consistent with the evidence 
of record, which shows that the veteran has no C peptide, 
that he has never been on oral hypoglycemic, and that his 
disease has progressed to the point of being a brittle 
insulin dependent diabetic.  The Board also places greater 
probative value on these opinions, because they were provided 
by medical doctors, while the September 2002 diagnosis of 
type 2 diabetes was provided by a physician's assistant (the 
report, again, was received by a doctor, but the examination 
itself was conducted by a physicians assistance).  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the opinion contained in the 
November 2003 VA examination report was based on a review of 
the claims file, including the September 2002 VA examination 
report which lists a diagnosis of type 2 diabetes.

Since type 1 diabetes mellitus is not among the diseases for 
which the Secretary of Veterans Affairs has determined is 
associated with exposure to herbicides used in the Republic 
of Vietnam, service connection for this condition can only be 
established by showing that it had its onset either in 
service or during the one-year presumptive period.  However, 
the evidence shows that the veteran's type 1 diabetes was 
first identified in 1977, approximately eight years after his 
separation from active duty.  There is also no medical 
evidence linking the veteran's type 1 diabetes to his period 
of military service.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  

In addition to the medical evidence, the Board has considered 
lay statements provided by the veteran and his wife that his 
diabetes is related to exposure to herbicides in service.   
However, neither the veteran nor his wife is competent to 
offer an opinion concerning the diagnosis or etiology of 
diabetes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Therefore, their lay statements have no probative value in 
this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A  § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


